536 So. 2d 370 (1988)
Marshall A. GIBBS, Appellant,
v.
H.J. HEINZ COMPANY, Appellee.
No. 88-748.
District Court of Appeal of Florida, Fifth District.
December 29, 1988.
Jack B. Nichols, P.A., Orlando, for appellant.
Christopher C. Skambis and Ellen S. Camenker of Foley & Lardner, Van Den Berg, Gay, Burke, Wilson & Arkin, Orlando, for appellee.
COWART, Judge.
The trial court held that a complaint by an employee against his employer did not state a cause of action for wrongful termination of employment because the complaint failed to allege the existence of *371 an employment contract for a definite period of duration. We affirm.
An employment contract which is indefinite as to term of employment is terminable at the will of either party without cause. Knudsen v. Green, 116 Fla. 47, 156 So. 240 (1934); Muller v. Stromberg Carlson Corp., 427 So. 2d 266 (Fla.2d DCA 1983); Roy Jorgensen Assoc., Inc. v. Deschenes, 409 So. 2d 1188 (Fla. 4th DCA 1982); Catania v. Eastern Airlines, Inc., 381 So. 2d 265 (Fla.3d DCA 1980); Russell & Axon v. Handshoe, 176 So. 2d 909 (Fla.1st DCA 1965), cert. denied, 188 So. 2d 317 (Fla. 1966); Hope v. National Airlines, Inc., 99 So. 2d 244 (Fla.3d DCA 1957).
AFFIRMED.
ORFINGER and DANIEL, JJ., concur.